Case 2:19-cv-06906-VAP-GJS Document 21 Filed 10/07/19 Page 1 of 3 Page ID #:90



        LAWRENCE M. HADLEY State Bar No. 157728
                                         -



        1had1eyglaserweil corn
                            .


        JUST[NP. THIELE State Bar No. 311787
                                -



                             .com
        j thiele(aglaserweilFINK
   3     GLASIR WElL              HOWARD
           AVCHEN & SHAPIRO LLP
   4     10250 Constellation Boulevard, 19th Floor
         Los Angeles, California 90067
        Telephone: (310) 553-3000
         Facsimile: (310) 556-2920
   6
        CARTER LEDYARD & MILBURN LLP
    7   John M. Griem, Jr. (admitted pro hac vice)
        griem@clm.com
    8   2 Wall Street
        New York, New York 10005
    9   (212) 732-3200
   10   Attorneys for Defendants
        Museum of Dream Space, LLC, and Dahooo American Corp.
   11
                                     UNITED STATES DISTRICT COURT
   12
                                    CENTRAL DISTRICT OF CALIFORNIA
   13
                                             WESTERN DIVISION
   14
        TEAMLAB, INC., a Japanese                      CASE NO.: 2:19-cv-06906-VAP-GJS
   15   corporation,
                                                       Hon. Virginia A. Phillips
   16                       Plaintiff,
                                                       DEFENDANTS’ NOTICE OF
   17   V.                                             MOTION AND MOTION TO
                                                       DISMISS PURSUANT TO RULE
   18   MUSEUM OF DREAM SPACE, LLC, a                  12(B)(6)
        California limited liability company, and
   19   DAH000 AMERICAN                                DATE:   November 4, 2019
        CORPORATION, an Illinois corporation,          TIME:   2:00 pm
  20                                                   COURTROOM: 8A
                            Defendants.
  21                                                   TRIAL DATE:        Not set.


   23

   24

   25

   26

   27

   28

             DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)
1718426
8800389.1
Case 2:19-cv-06906-VAP-GJS Document 21 Filed 10/07/19 Page 2 of 3 Page ID #:91




              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that on November 4, 2019, at 2:00 pm, or as soon
    3   thereafter as the matter can be heard, in the courtroom of the Honorable Chief Judge
   4    Virginia A. Phillips, located at 350 West 1st Street, Courtroom 8A, Los Angeles,
    5   California, 90012, Defendants Museum of Dream Space, LLC and Dahooo American
    6   Corporation (collectively “MODS” or “Defendants”) will and hereby do move
    7   pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Counts I and III of the
    8   Complaint, filed by teamLab, Inc. (“teamLab or “Plaintiff’) on August 8, 2019.
    9         This Motion is based on this Notice of Motion, the accompanying
   10   Memorandum of Points and Authorities in support thereof, the accompanying
   11   Declaration of John M. Griem, Jr. (“Griem Decl.”) and exhibits, the pleadings, and
   12   such other further papers and argument as may be submitted to the Court at or before
   13   the time of hearing.
   14         This Motion is made following the conference of counsel pursuant to Local
   15   Rule 7-3, which took place on October 3, 2018. Griem Decl.,   ¶ 7.
   16

   17   Dated: New York, New York
        October 7, 2019
   18                                               RTER LEDYARD & M LBURN LLP




                                                 (2 2) 238 8659
  23                                             griemclm.com

  24                                             GLASER WElL FINK HOWARD
  25                                             AVCHEN & SHAPIRO LLP

  26                                             Lawrence M. Hadley
  27                                             Justin Thiele
                                                 10250 Constellation Blvd., 19th Floor
  28                                             Los Angeles, CA 90067

            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)
8800389.1
Case 2:19-cv-06906-VAP-GJS Document 21 Filed 10/07/19 Page 3 of 3 Page ID #:92




    1
                                               (310)553-3000
                                               1had1eyJg1aserwei1 .com
                                               jthie1eg1aserweiI .com
   3

   4




   6

   7

   8

   9

  10

  11

   12

  13

   14

   15

   16

   17

   18

   19

  20

  21

   77




  23

  24

  25

  26

  27

  28


            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)
8800389.1
